DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1, 14 and 19 (respectively) in combination as recited therein.
More specifically, in regards to claim 1, prior art fails to teach nor suggest a resistor comprising: a first active region and a second active region each extending in a first horizontal 5direction, the first active region and the second active region being spaced apart from each other along the first horizontal direction; a device isolation layer contacting the first active region and the second active region; a buried insulating layer disposed between the first active region and the second active region;  10an N well region formed in a substrate, the N well region including the first active region, the second active region, the device isolation layer and the buried insulating layer; a plurality of channel layers stacked on the first active region and the second active region, the plurality of channel layers being spaced apart from each other in a vertical direction, in combination with the remaining limitations of claim 1.

In regards to claim 14, prior art fails to teach nor suggest a substrate comprising a resistor region and a transistor region; an N well region disposed on the resistor region; a first active 

Lastly, in regards to claim 19, prior art fails to teach nor suggest A resistor comprising:  10an active region comprising a first active region and a second active region each extending in a first horizontal direction, the first active region and the second active region being spaced apart from each other along the first horizontal direction; a device isolation layer contacting the first active region and the second active region; a buried insulating layer disposed between the first active region and the second 15active region and formed deeper than the device isolation layer; an N well region formed in a substrate; the N well region including the first active region, the second active region, the device isolation layer and the buried insulating layer; a plurality of channel layers stacked on the first active region and the second active region, the plurality of channel layers being spaced apart from each other in a vertical 20direction, in combination with the remaining limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



3/13/21